United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                November 28, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-51387
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SALVADOR ALONSO-DE LIRA,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 3:05-CR-1307-ALL
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Salvador Alonso-De Lira (Alonso) appeals the sentence

imposed following his guilty plea conviction of illegal re-entry,

in violation of 8 U.S.C. § 1326.

     Alonso contends that his sentence is unreasonable because

the district court failed to properly weigh the sentencing

factors set forth in 18 U.S.C. § 3553(a) and imposed a term of

imprisonment greater than necessary to meet § 3553(a)’s

objectives.    Alonso also argues, in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000), that his imprisonment term exceeds

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-51387
                                  -2-

the statutory maximum sentence allowed for the § 1326 offense

charged in his indictment.

     The record reflects that the district court considered

factors set forth in § 3553(a) when it determined that a 70-month

term of imprisonment was a fair and reasonable sentence in

Alonso’s case.   See United States v. Mares, 402 F.3d 511, 518-19

(5th Cir.), cert. denied, 126 S. Ct. 43 (2005).    Alonso’s

sentence fell at the lowest end of his properly calculated

advisory guidelines range and is presumptively reasonable.     See

United States v. Alonzo, 435 F.3d 551, 554-55 (5th Cir. 2006).

Alonso has failed to rebut that presumption.     See id.

     Alonso’s challenge to the constitutionality of § 1326(b)’s

treatment of prior felony and aggravated felony convictions as

sentencing factors rather than elements of the offense that must

be found by a jury is foreclosed by Almendarez-Torres v. United

States, 523 U.S. 224, 235 (1998).    Although Alonso contends that

Almendarez-Torres was incorrectly decided and that a majority of

the Supreme Court would overrule Almendarez-Torres in light of

Apprendi, we have repeatedly rejected such arguments on the basis

that Almendarez-Torres remains binding.     See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126

S. Ct. 298 (2005).   Alonso properly concedes that his argument is

foreclosed in light of Almendarez-Torres and circuit precedent,

but he raises it here to preserve it for further review.

     AFFIRMED.